Citation Nr: 0613275	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-12 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bronchial asthma and 
chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1952 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above which, in pertinent part, denied service connection for 
bronchial asthma and COPD.  

The veteran and his spouse testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO in 
January 2006.  A transcript of the hearing is associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The veteran has asserted that service connection is warranted 
in this case because his current respiratory disability is 
due to his exposure to chemicals during service while working 
as a cryptographic mechanic during the Korean Conflict.  At 
the January 2006 Travel Board hearing, the veteran testified 
that his duties included cleaning equipment with various 
chemicals, including Carbon Tetrachloride, without protective 
gear and without ventilation in the building.  The veteran 
also testified that, during service, he reported to sick call 
for a respiratory problem but was only given cough medicine.  

In this regard, the Board notes the veteran had "fire-
related" service, which means that based upon the veteran's 
period of service, his service medical records were 
presumably destroyed by an accidental fire at the National 
Personnel Records Center facility in St. Louis, Missouri in 
July 1973.  Although the veteran's service medical records 
are not of record, the record does contain a February 1955 
report of medical examination which reflects the veteran's 
lungs and chest were normal on clinical examination and the 
examiner noted the veteran had no complaints of a medical 
nature at the time.  

The evidentiary record also contains two private medical 
records which provide a potential nexus between the veteran's 
service and current respiratory disability.  A March 2003 
private medical record from Y.C., MD, reflects he has treated 
the veteran for COPD since 1994 and believes the veteran's 
exposure to chemicals during service may have contributed to 
his chronic small airway disease because the veteran does not 
have a history of smoking.  Likewise, a February 2006 private 
medical record from M.A.P., MD, reflects he evaluated the 
veteran in January 2006 and diagnosed him with bronchial 
asthma.  Dr. MAP stated the veteran's symptoms are due to 
exposure to chemicals during the time he was stationed in 
Japan during the Korean conflict.  

The Board concludes that, based on the veteran's testimony at 
the January 2006 Travel Board hearing and the potential nexus 
opinions from Dr. YC and Dr. MAP, the veteran should be 
afforded a VA examination in order to determine the 
likelihood the veteran's current respiratory disability is 
etiologically related to service, including exposure to 
chemicals.  See 38 C.F.R. § 3.159(c)(4) (2005); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (holding that a medical 
examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the veteran's claim).  The Board does note the 
veteran was afforded a VA examination in June 2002 and was 
diagnosed with bronchial asthma; however, the examiner did 
not provide an opinion as to whether the veteran's current 
bronchial asthma is related to military service.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2005).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded a VA 
examination to determine whether there is a causal 
nexus between his current bronchial asthma and 
COPD and his active service from February 1952 to 
February 1955.  All indicated tests and studies 
should be conducted, and all findings described in 
detail.  The claims file must be made available to 
the examiner for review, and the examination 
report should reflect that such review is 
accomplished.

a.  The examiner should be requested to offer 
an opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as likely 
as not (i.e., a probability of 50 percent), or 
less than likely (i.e., a probability of less 
than 50 percent) that the veteran's current 
respiratory disability is a disorder which was 
incurred in service, to include as due to 
exposure to chemicals such as Carbon 
Tetrachloride.  

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

c.  If it cannot be determined whether the 
veteran's respiratory disorder was incurred 
during his active service, on a medical or 
scientific basis without invoking processes 
relating to guesswork or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the examination 
report, with an explanation as to why this is 
so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


